DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 31 October 2022 including pending claims 1-6, 8-19, 21-24 and 29-31 has been considered on the merits. 
Claims are 1-6, 8-19, 21-24 and 29-31 are rejected. 

Response to Arguments
Applicant states claims 1-24 are rejected under U.S.C 112(a). This appears to be a typographical error because the claims have not been rejected under §112(a). Instead it appears applicant meant the rejection under U.S.C. §112(b).
Applicant states amendment of claim 2 and 3 are supported in e.g. page 41, lines 28-34, which doesn’t appear to support the amendment. However, this citation appears to be another typographical error because support for the amendments is found in page 51, lines 28-34 instead. 
Applicant's arguments, see page 9, filed 31 October 2022, with respect to the rejection of claims 1-6, 8-19 and 21-23 under U.S.C. §112(b) have been fully considered and are not persuasive in light of the amendment at least because independent base claim 1 recites a “holding mechanism configured to removably secure a test, said test article having at least one exposed reference surface article” and it isn’t clear how the holding mechanism secures a test article such that a reference surface of the test article is exposed. At least for this reason the rejection of claims 1-6, 8-19 and 21-23 under U.S.C. §112(b) is respectfully maintained. (see the 112(b) rejection updated in light of the amendment and remarks below). 
Applicant's arguments, see page 9, filed 31 October 2022 with respect to the rejection of independent claim 24 under U.S.C. §112(b) have been fully considered and is persuasive in light of the amendment. The rejection of independent claim 24 under U.S.C. §112(b)  is withdrawn. 
Applicant's arguments, see page 9, filed 31 October 2022, where applicant argues that claims 1 and 29, each incorporating claim 7, which was not previously rejected in view of the cited prior art, should be allowed because there was no prior rejection for claim 7 have been fully considered and is not persuasive in light of the amendment because the claimed subject matter of claim 1 including the incorporated subject matter of claim 7 is disclosed by Boland et al (Publication No.: US 2004/0237822) and the claimed subject matter of claim 29 including the incorporated subject matter of claim 7 is disclosed by Kirk et al (Publication No US 2015/0300929) (see the updated rejection in light of the amendments and remarks below). Moreover, claims 1 and 7 were rejected under 112(b) as being indefinite in the previous action mailed 11 August 2022.
Applicant's arguments, see page 9, filed 31 October 2022 where applicant argues that claim 24, not previously rejected in view of the cited prior art,  should be allowed on that basis that there was no prior rejection for claim 24 have been fully considered and is not persuasive in light of the amendment because, the claimed subject matter of claim 24 is disclosed by Boland et al (Publication No.: US 2004/0237822) (see the updated rejection in light of the amendments and remarks below). Moreover, claim 24 was rejected under 112(b) as being indefinite in the previous action mailed 11 August 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8-19 and 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims depended on an indefinite claim are indefinite at least due to their dependency. 
Claim 1 recites “holding mechanism configured to removably secure a test, said test article having at least one exposed reference surface article” . It isn’t clear how the holding mechanism secures a test article such that a reference surface of the test article is exposed. What exposes the test article? What is the test article exposed to? 
Claim 2 recites “at least one exposed reference surface is treated with a chemical or non-chemical wetting agent”. It isn’t clear what surface wetting properties the claim requires and what the treated surface is limited to.  For purposes of compact prosecution, the claim 2 is an apparatus claim requiring any surface wherein surfaces inherently have wetting properties. 
Claim 3 recites “at least one exposed surface is treated with a chemical agent modifying adhesion properties of said at least one exposed reference surface. It isn’t clear what the degree of surface adhesion modification  the claim requires. For purposes of compact prosecution, the claim requires a substrate having a surface which inherently has adhesion properties.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 16-19 and 21-24 rejected under 35 U.S.C. 102(a) (1) as being anticipated by Boland et al (Publication No.: US 2004/0237822). 
Regarding claim 1, Boland teaches an apparatus, comprising: 
a holding mechanism (referred to stage 236 in [0058]) configured to removably secure a test article (referred to as substrate 216 in [0058]) said test article having at least one exposed reference surface (see Figure 20); and 
a pathogen distribution mechanism (referred to as a printer head 110 in [0058]) (the mechanism for distributing a pathogen) configured to obtain a uniformly distribution of a test-pathogen mixture (referred to as a bacterial suspension in [0076]) across at least one exposed reference surface (which corresponds to a surface 217) of the test article (i.e. substrate 216)(see [0056], which recites “layers may then be printed onto a surface 217 of the substrate 216 without removing the substrate 216 from the printer 100”) (regarding the limitation “wherein said uniform distribution of the test-pathogen mixture comprises distribution of the test-pathogen mixture as a deposition of a plurality of individual droplets”, this is considered the material worked upon and not given patentable weight in the apparatus claims) (see [0033], which recites “a multitude of small, individual drops of cells may be printed”) (see also [0076], which recites “tubes containing bacterial suspensions were forcefully shaken before printing, in order to break up clumps and ensure good distribution of the bacteria”).
Regarding claims 2-3, Boland teaches the apparatus according to claim 1 wherein the at least one exposed reference is treated with chemical or non-chemical wetting agent and with a chemical agent modifying adhesion properties of said at least one exposed reference surface (which treatment steps are steps of a method of manufacture a device and is giving patent weight in so far as the result provides an apparatus having a reference surface having a surface with wetting properties which inherently includes adhesion whereas the wetting properties of a solid surface reflects its ability to maintain contact with a liquid which results from intermolecular interactions when the liquid and solid are brought together, wettability is determined by a force balance between adhesive and cohesive forces, under this interpretation the claim requires a solid surface) (see Figure 4 which shows a surface 216 unto which a droplet is disposed).
Regarding claim 4, Boland teaches the apparatus according to claim 1 wherein the test-pathogen mixture includes bacteria (referred to as a printed bacterial suspension)(see [0020]) (wherein the test pathogen mixture is the material worked upon the device, claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).)
Regarding claim 5, Boland teaches the apparatus according to claim 1. 
Regarding the limitation “wherein at least a portion of said uniform distribution of the test-pathogen mixture includes a substantially homogeneous distribution of the test-pathogen mixture across the reference surface”, the “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims". In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see [0033], which recites “a multitude of small, individual drops of cells may be printed”). 
Regarding claim 6, Boland teaches the according to claim 1. 
Regarding the limitation “wherein said uniform distribution of the test-pathogen mixture includes distribution of the test-pathogen mixture as a deposition of one or more continuous lines, each of the one or more continuous lines having a determined length and a determined width”, the “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" see In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see also  [0095], which recites “ability to print a three-dimensional array of cells was demonstrated. The array was constructed from two intersecting two-dimensional lines of cells”). 
Regarding claim 8, Bolland teaches the apparatus according to claim 1. 
Regarding the limitation “wherein said uniform distribution of the test-pathogen mixture includes a determined time-to-dry between applications of a plurality of portions of the test-pathogen mixture”, the “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims". In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see [0086, which recites “drop volumes were small and evaporated quickly”). 
Regarding claim 9, Bolland teaches the apparatus according to claim 1. 
Regarding the limitation “wherein said uniform distribution of the test-pathogen mixture includes distribution of the test-pathogen mixture in a determined pattern”, the “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims". In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see [0099], which recites “cells employed were transfected with green fluorescence protein (GFP) genes, to facilitate the visualization of the patterns with an epifluorescent microscope”, [0021], which recites “FIG. 11 is a photograph of a complex pattern generated by printing viable E. coli cells on a substrate” and [0040], which recites “size and shape of the orifice may generally vary depending on the cell type, the desired printed pattern and density”).
Regarding claim 10, Boland teaches the apparatus according to claim 1, wherein the pathogen distribution mechanism comprises: 
an automated positioning system (referred to a feeder mechanism in [0058] to repeatably move a dispensing mechanism (referred to as a deposition portion 133 in [0042]) to a plurality of determined locations (see Figure 4) in proximity to the reference surface (i.e. substrate 217) (see [0009]); and 
an automated dispensing system (referred to as a printer 100 in [0044]) to direct the dispensing mechanism to repeatably introduce portions of the test-pathogen mixture about a surface of the reference surface (i.e. substrate 217) (see figure 4).
Regarding claim 16, Boland teaches the apparatus according to claim 10 wherein the dispensing mechanism is arranged to form a defined volume of the test-pathogen mixture as a droplet (see [0006]) at an opening of a dispensing orifice (see figure 4) and wherein the automated positioning system is arranged to permit the droplet to contact the surface of the reference area (see [0007], which recites “printer head defining an orifice through which the cellular composition is capable of flowing. One or more droplets are formed from the cellular composition, and the droplets are allowed to flow through the orifice so that the cells are printed onto the substrate” and figure 4).
Regarding claim 17, Boland teaches the apparatus according to claim 16 wherein the dispensing mechanism comprises a dispenser tip, the dispenser tip having a substantially cylindrical shape or a substantially cannular shape (see Figure 4).
Regarding claim 18, Boland teaches the apparatus according to claim 17 wherein the dispenser tip is one of a plurality of dispenser tips (see Figure 4 and [0078], which recites “[t]he printer drivers constantly adjusted the voltages to the nozzles to account for different impedances of the solutions, thus allowing the appropriate amount of solution to be dispensed”).
Regarding claim 19, Boland teaches the apparatus according to claim 16 wherein the separation mechanism comprises at least one of: a vibration device, an electrostatic charge generation device, a pump, a heater, and an aerator (see [0043], which recites “heater resistors disposed on a support member that are aligned with reservoirs and corresponding nozzles”). 
Regarding claim 21, Boland teaches the apparatus according to claim 10 wherein the dispensing mechanism comprises a micro-droplet dispenser configured to introduce a substantially accurate volume of the test-pathogen mixture about the surface of the reference surface (see [0040]).
Regarding claim 22, Boland teaches the apparatus according to claim 21 wherein the dispensing mechanism comprises a pressure control device (referred to as a pressurization actuator in [0039]), the pressure control device arranged to supply positive pressure and negative pressure (which corresponds to induction of pressure oscillations, see [0039]), the positive pressure and negative pressure arranged to form and hold the substantially accurate volume of the test pathogen at an orifice of the dispensing mechanism (see figures 3-4) .
Regarding claim 23, Boland teaches the apparatus according to claim 16 wherein the droplet has a volume of between about between 0.001 microliter and about 0.1 milliliter (see [0084]).
Regarding claim 24, Boland teaches method of manufacturing a test article (referred to as substrate 216 in [0058]) for disinfection device testing, said method comprising: 
preparing a  test article, said test article configured by a holding mechanism to be removably securable, wherein at least one reference surface of the test article is exposed (see [0058], which recites “according to this method, a stage 236 holds the substrate 216 below the printer head 110”); and 
uniformly distributing a test-pathogen mixture across the at least one reference surface of the exposed test article with a pathogen distribution mechanism so that said test article is configured to be used for disinfection device testing (see [0058], which recites “[t]he printer head 110 moves in the −x direction and optionally in the −y direction to deposit a composition 239 onto the substrate 216 from a nozzle 232 […] fluid 239 may include a cellular suspension and crosslinking agent that are printed onto the substrate 216 via nozzle 232”)
Claims 29-31 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kirk et al (Publication No US 2015/0300929).  
Regarding claim 29, Kirk teaches a test article production device (referred to as a dispensing apparatus 108 in [0118]), comprising: 
a base (referred to as a carrier platform 112 in [0106]); 
a holding mechanism (which corresponds to position stepper motors 123, 124, 125) coupled to the base (i.e. platform 112), the holding mechanism configured to support a test article (referred to as a substrate 111 in [0120]); 
a gantry structure (110, illustrated in figure 2) fixed relative to the base (i.e. carrier platform 112) (see [0106], which recites “gantry or robotic movement system 110 to provide for on-the-fly dispensing of droplets”); 
a dispenser (referred to as a dispenser 128 in [0018] and illustrated in figures 2-3) for test-pathogen (see [0120], which recites ““reagent” as used herein refers to cell suspensions or test reagents that will be dispensed by the dispenser 128 onto the substrate 111”) movably (see [0108]) secured relative to the gantry structure (140, illustrated in figure 2); and 
at least one dispenser tip (205, see [0125]) in fluid communication with the test-pathogen dispenser (128), the at least one dispenser tip arranged to deliver portions of test-pathogen from the test-pathogen dispenser to the test article via the at least one dispenser tip (see claim 27 of Kirk, which recites “mixture of cells in a dispense tip), wherein each portion of test pathogen has a determined volume (see claim 36 of Kirk, which recites “droplets with a specific spacing and volume”) wherein uniform distribution of the test-pathogen mixture includes distribution of the test-pathogen mixture as a deposition of a plurality of individual droplets (where regarding the limitation “wherein said uniform distribution of the test-pathogen mixture comprises distribution of the test-pathogen mixture as a deposition of a plurality of individual droplets”, this is considered the material worked upon and not given patentable weight in the apparatus claims) (see [0017], which recites “prints discrete droplets on a slide or substrate” and [0022], which recites “cell sample is dispersed uniformly on the substrate”)
Regarding claim 30, Kirk teaches the test article production device according to claim 29, further comprising a controller (114, see figure 2) arranged to direct movement of one of either the test article (111) or the at least one dispenser tip (205, see figure 2) relative to each other (see [0108]), the controller further arranged to direct formation of each of said portion of test- pathogen mixture (see [0111] and [0114]).
Regarding claim 31, Kirk teaches the test article production device according to claim 30 wherein the controller (114, see figure 2)  is arranged to deliver the portions of test-pathogen mixture to the test article (see [0111] and [0114]) in a determined pattern (which corresponds to a pattern illustrated as 131 in figure 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boland in view of Kirk (Publication No. US 2015/0300929).  
Regarding claim 11, Boland teaches the apparatus according to claim 10 wherein the dispensing mechanism is configured to move in at least two dimensions (see [0009], which recites “[t]he printer head may be moveable in an -X direction. In addition, the printer may also comprise a feed mechanism for receiving the Substrate, which may be configured to move the substrate in a -y direction”).
Even though teaches a dispensing mechanism (i.e. printer) being moved in a x direction (see figure 4), Boland doesn’t teach an apparatus wherein an automated positioning system configured to control movement of the dispensing mechanism in at least two dimensions. 
In the analogous art of dispensing a liquid including a sample unto a substrate using a dispenser, Kirk teaches an automated positioning system (referred to as a robotic movement system 110 in [0106]) controls movement of the dispensing mechanism (128) in at least two dimensions (see [0114]) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automated positioning system of kirk into the apparatus of Boland for the benefit of operating multiple dispensers in parallel and in synchronous coordination  (see [0116]). In addition, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious.  KSR International Co. v. Teleflex Inc., 550
Regarding claim 12, Boland teaches the apparatus according to claim 10. 
Boland doesn’t explicitly teach that the  automated positioning system is configured to repeatably position at least one orifice of the dispensing mechanism at a pre- determined distance from the reference surface. 
In the analogous art of dispensing a liquid including a sample unto a substrate using a dispenser, Kirk teaches an automated positioning system (referred to as a robotic movement system 110 in [0106]) controls movement of the dispensing mechanism (128) in at least two dimensions (see [0114]) wherein the distance between the tip of the dispenser and the substrate unto which the dispenser dispenses a droplet is a controlled system input and behavior parameter. (see [0128]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automated positioning system of kirk into the apparatus of Boland for the benefit of operating multiple dispenser in a high degree of accuracy, precision and repeatability   (see [0128]). In addition, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious.  KSR International Co. v. Teleflex Inc., 550.
Regarding claim 15, the combination of Boland and Kirk teaches the apparatus according to claim 12 wherein the automated positioning system comprises a control system (see [0070]-[0071] and Figure 8 of Boland) for generating at least one data structure representing a plurality of contours of the reference surfaceof the exposed test article (see [0072] of Boland, which recites “… software may also be modified to allow collective or independent control of the nozzles. For example, the Software may allow the user to control not only the X and y positions of the desired print location, but also the Specific nozzles of the printer head to address whether each specific nozzle should be on (printing) or off (not printing) at each location”). 
Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Boland and Kirk as applied to claim 12, and in further view of Yantz (EP 2 344 679). 
Regarding claim 13, Boland teaches the apparatus according to claim 12. 
Boland doesn’t teach an apparatus having an automated positioning system comprising at least one distance sensor to determine a distance between the dispensing mechanism and the surface of the reference area.
In the analogous art of dispensing a liquid having a target, Yantz teaches one distance sensor to determine a distance between the dispensing mechanism and the reference surface (see [0296] and Figure 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distance sensor of Yantz into the apparatus disclosed by Boland for the benefit of processing sample devices with minimal user interaction (see [0297 of Yantz]). In addition, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious.  KSR International Co. v. Teleflex Inc., 550. 
Regarding claim 14, the combination of Boland and Yantz teaches the apparatus according to claim 13.
The combination of Boland and Yantz doesn’t teach an apparatus having an automated positioning system having at least two range sensors.
The combination teaches a range sensor (referred to as a distance sensor in [0296] of Yantz).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize at least two range sensors.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mutz et al (US Publication 2004/0014029) teaches method of dispensing one or more droplets of a fluid containing a pathogen, the method  providing the pathogen-containing fluid in a reservoir and applying focused radiation to the pathogen-containing fluid in the reservoir in a manner effective to eject a droplet of the fluid therefrom and into an enclosure (see abstract) (see also [0013], which recites “deposit a droplet of fluid on a designated site of a substrate surface, typically by positioning the substrate so that the designated site is in droplet-receiving relationship with respect to the reservoir”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797